       Case 2:19-cv-00245-DB-PMW Document 7-1 Filed 06/20/19 Page 1 of 1




June 19, 2019


United States District Court / District of Utah
Office of the Cle1·k             .
351 S West Temple, Room 1.100
Salt Lake City, UT 84101


Re: 2:19 ..CV~00245 ( Sclm1·mamt vs Carr & Ted1·ick)


Please find attached (2) two additional copies of our Motion to Di~fuiQJ4ii' tliis    matt~l.
       As the respondents in this case, we did submit copies of this motion to dismiss on
5/29/19 to tbe Court and to the Plaintiff, ( sliown as delivered 01t 513111.9 to tlte cott.rt), but
for some reason we cannot get confil'mation from anyone, or any otber info1•mation
indicating receipt of these documents.
       The documents within were also delivered on 6/3/19 to the "autbodzed
representative" ''Johu Hol1and" whom is a party 1·elated to the Plaintiff.


Thank you for your assistance and patience in this matter,




                                                                           Since~


                                                                            Jo~edl'ick
